DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 2/8/22 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/22.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               In claim 1, line 2, “comprising a higher radiodensity material” is indefinite.  It is unclear as to what material the radiodensity is higher than.  For purposes of this action it is assumed that the radiodensity of the material is higher than that of the rest of the physical dental impression.
               In claim 1, lines 3 and 4, “with respect to an axis of rotation” is unclear as to what axis of rotation is referring to.  For purposes of this action, it is assumed that the axis of rotation is the axis of rotation of the physical dental impression.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolskiy et al 20180139852 in view of the publication to Gjesteby et al.
With regard to claims 1,2,5,6,9,10,11,12, Nikolskiy et al disclose a method of CT scanning a physical dental impression comprising arranging a physical dental impression 122 (fig 2) comprising a higher radiodensity material (the frame 102 holding the impression material 122, has a higher radiodensity than the impression material) in a CT scanner 140 (fig. 3).  While Nikolskiy et al disclose that the impression is rotated during scanning (paragraph 30), Nikolskiy et al do not disclose that the transverse axis of the physical dental impression 122 is non-perpendicular with respect to an axis of rotation of the impression.
Gjesteby et al disclose methods of reducing artifacts during CT scanning.  On page 5831, first column, Gjesteby et al disclose that unwanted artifacts may be reduced during CT scanning by altering the angle of acquisition of the image.
It would have been obvious to one skilled in the art to alter the angle of the transverse axis of the physical dental impression of Nikolskiy et al, such that the transverse axis is non-perpendicular with respect to, or parallel with, the axis of rotation, in view of the teaching of Gjesteby et al that altering the angle of acquisition in a CT scanning process may help reduce the appearance of artifacts.  

                With regard to claims 3 and 4, the “triple tray” used to hold the impression material 122, is well known within the art as having a steel wire for reinforcement purposes.  It would have been obvious to one skilled in the art to used a triple tray with a steel reinforcing wire, as the impression tray in the method of Nikolskiy et al/Gjesteby et al, as such triple trays are well known in the art.

              With regard to claim 7, note that the higher radiodensity material (the frame 102) has a curved region (fig. 1) and a longer side 108 and shorter side 110 on either side of the curved region.

               With regard to claim 8, although Nikolskiy et al/Gjesteby et al do not disclose the shorter side 110 above the longer side 108, it would have been obvious to one skilled in the art to arrange the impression with the frame shorter side above the frame longer side, if one wished to try additional orientations to try to minimize artifacts produced by the frame of the impression device.

               With regard to claims 10 and 11, see fig. 3 of Nikolskiy et al which discloses x-ray paths 144 that are not parallel to the axis of rotation of the impression 146.  Note the middle x-ray which appears to be perpendicular to the axis of rotation of the impression 146. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772